DETAILED ACTION
Election/Restriction
SPECIES ELECTION
This application contains claims directed to the following patentably distinct species: 
SPECIES A (Figure 2B);
SPECIES B (Figure 2C);
SPECIES C (Figure 3);
SPECIES D (Figure 4);
SPECIES E (Figure 5);
SPECIES F (Figure 6A);
SPECIES G (Figure 6B)
The species are independent or distinct because they are mutually exclusive distinct embodiments of aft-fan systems, with distinct features described in the paragraphs cited below and shown in the Figures. Species A is as shown in Figure 2B and described at at least ¶¶0047-0053.  Species B is as shown in Figure 2C and described at at least ¶¶0054. Species C is as shown in Figure 3 and described at at least ¶¶0055-0058. Species D is as shown in Figure 4 and described at at least ¶¶0059-0063. Species E is as shown in Figure 5 and described at at least ¶¶0064.  Species F is as shown in Figure 6A and described at at least ¶¶0065-0066. Species G is as shown in Figure 6B and described at at least ¶¶0067. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. Specifically, the species require a different field of search. It is necessary to employ different search strategies, queries, and/or search terms, such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species. Even if all searches were coextensive, which is not the case, applying additional reference material and/or providing further discussion for each additional species examined, including prior art and non-prior art issues, would present a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
INVENTION RESTRICTION 
Restriction to one of: Group I & Group II (together); or Group III as set forth below is required under 35 U.S.C. 121:
Group I. Claims 1-8, drawn to an after-fan system, classified in F02C 7/32.
Group II. Claims 9-16, drawn to a gas turbine engine, classified in F02C 3/10. 
Group III. Claims 17-20, drawn to an electric engine, classified in B64D 27/24.  
Invention Groups I and II are related as combination (Group II) and subcombination (Group I).  Invention Groups I & II are not distinct and therefore are grouped together if elected. 
The invention of Groups I & II is independent or distinct from the invention of Group III because:
Inventions Groups I and III are related as combination (Invention III) and subcombination (Invention I).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the after-fan turbine system to be for a gas turbine engine.  The subcombination has separate utility such as in a gas turbine engine that is not an electric engine for an aircraft. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The invention of Group II and the Invention of Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of Group III does not require a compressor, nor one aft the fan; and the invention of Group II does not require an exit guide vane assembly. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Pursuant to MPEP § 808.02, the inventions require searching different classes and subclasses, as set forth above. This shows each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. See MPEP § 808.02 (A). Additionally, each invention necessitates employing different search strategies, queries, and/or search terms. A search for one of the inventions is not likely to result in finding art pertinent to the other. See MPEP § 808.02 (C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (one of: Groups 1 & 2 together; or Group 3) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
May 05, 2022
/JASON H DUGER/Primary Examiner, Art Unit 3741